         CASE 0:19-cr-00013-WMW-DTS Doc. 170 Filed 06/03/21 Page 1 of 2

                      UNITED STATES DISTRICT COURT
                                            District of Minnesota
                                         NOTICE OF APPEAL
                                                                              USCA 8 NO
 United States of America
                                Plaintiff                                          19-CR-13
 vs                                                                                District Court Docket
                                                            Number
 Brett Palkowitsch                                                                 Wilhelmina Wright
                                Defendant                                          District Court Judge
        Notice is given that        Brett Palkowitsch           appeals to the United States Court of Appeals

 for the Eighth Circuit from the            X      Judgment & Commitment             Order (Specify)
 entered in this action on          June 2, 2021
                                                            Deborah Elis
 Signature of Defendant’s Counsel                           Typed name of Defendant’s Counsel
 101 E. Fifth Street, Suite 1500                            ( 651 ) 288-3554
 Street Address/Room Number                                 Telephone Number
 St. Paul, Minnesota 55101                                  June 3, 2021
 City                         State                Zip      Date

                                          TRANSCRIPT ORDER FORM
                               TO BE COMPLETED BY ATTORNEY FOR APPELLANT
     Please Prepare a transcript of:                       I am not ordering a transcript because
                Pre-trial proceedings                           Previously filed
                Testimony or                                    Other (Specify)
                Portions thereof

                Sentencing

                Post Trial Proceedings

                Other (Specify)



                                     CERTIFICATE OF COMPLIANCE
 Appellant hereby certifies that copies of this notice of appeal/transcript order form have been filed/served upon
US District Court, court reporter and all counsel of record, and that satisfactory arrangements for payment of costs
  of transcripts ordered have been made with the court reporter. (FRAP 10(b)). Method of payment X Funds,
/s deborah ellis                                                               June 3, 2021
Attorney’s Signature                                                           Date
                                NOTE: Complete All Items on Reverse Side
          CASE 0:19-cr-00013-WMW-DTS Doc. 170 Filed 06/03/21 Page 2 of 2

                                 INFORMATION SHEET
                     TO BE COMPLETED BY ATTORNEY FOR APPELLANT

1.     Defendant’s Address :       ADDRESS REDACTED

                                   ADDRESS REDACTED
  2.     Date of Sentence:     5/21/2021                        Jury                  Non-Jury
         Offenses:       Depravation of Rights Under Color of Law in violation of
                         18 United States Code Section 242



       Trial Testimony - Number of days                       Bail Status:
  3.     Sentence and Date Imposed:       72 months, imposed May 21, 2021


  4.     Appealing:          Sentence             Conviction                          
                                                                         Both
         Challenging:             X       Application of Sentencing Guidelines

                                         Constitutionality of Guidelines

                                         Both Application and Constitutionality
  5.     Date Trial Transcript ordered by Counsel or District       Lori Simpson
         Court:
                             Stenographer in Charge :               316 N. Robert St.
                              (Name, Address, Phone)                St. Paul, MN 55101
                                                                    651-282-1225
  6.     Trial Counsel Was:                   Appointed (no fee                   Retained (filing fee $505
                                               required)                            unless IFP granted)
                Does Defendant’s financial status warrant appointment of counsel on appeal?
                                                                   No
               Affidavit of Financial Status filed:

               Is there any reason why trial counsel should not be appointed as counsel on appeal?

                                        Yes                      No
  7.     Assistant US Attorney Name and Phone Number:           Christopher Perras, DOJ
                                                                202-353-5939

                                        Court Reporter Acknowledgment


 Date Order Received                     Estimated Completion Date           Est. Number of Pages


 Court Reporter Signature                                                    Date


Noticeofappeal (11/05)
